Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Rodenbeck et al. (U. S. Patent 8, 613,419)(thereafter referred to as Rodenbeck ’419). 
As for claim 1, Rodenbeck ’419 discloses a system (see the faucet system 10 in Fig. 1; also see col. 2, line 50—col. 4, line 14), comprising: 
a housing (the housing of the faucet 10); 
a sensing electrode (electrode 28) disposed within the housing; 
a connecting electrode (electrode 26); and 


As for claim 2, Rodenbeck ’419 discloses the system of claim 1, wherein: the housing has an outer surface (the outside surface of the housing for the faucet system 10) and an inner surface (the inside surface of the housing for the faucet system 10); the sensing electrode (28) is disposed within the housing between the inner and outer surfaces; the inner surface defining an internal volume (the internal volume of the faucet system); and the connecting electrode (26) is disposed on the inner surface within the internal volume.

As for claim 3, Rodenbeck ’419 discloses the system of claim 2, wherein the capacitive sensing circuit (30) is disposed within the internal volume (see Fig. 1). 

As for claim 9, Rodenbeck ’419 discloses a device (see the faucet system 10 in Fig. 1; also see col. 2, line 50—col. 4, line 14) comprising:
a Capacitive sensing circuit (capacitance sensor 30) having a port;
a conductor (i.e., the wire connecting 30 and 26) coupled to the port of the capacitive sensing circuit;
a first electrode (electrode 26) coupled to the conductor;
a housing (the housing of the faucet system 10), wherein the first electrode (26) is coupled to the housing; and

a second electrode (electrode 28) disposed within the housing, wherein the second electrode is
capacitively coupled to the first electrode (see Fig. 2; col. 3, line 28--col. 4, line 14).

As for claim 10, Rodenbeck ’419 discloses the device of claim 9, wherein the housing includes a first region of non- conductive material (the region including the insulator 34 in Fig. 3) disposed between the first electrode (26) and the second electrode (28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenbeck et al. (U. S. Patent 8, 613,419), in view of Rodenbeck et al. (U. S. Patent 8,944,105)(thereafter referred to as Rodenbeck ’105). 
As for claim 4, Rodenbeck ’419 discloses the system of claim 2, wherein the sensing electrode (28) is a first sensing electrode and the connecting electrode (26) is a first connecting electrode, wherein the capacitive sensing circuit is galvanically connected to the first connecting electrodes, but not to the first sensing electrodes.
Rodenbeck ’419 does not specifically disclose a second sensing electrode disposed within the housing between the inner and outer surfaces; and a second connecting electrode disposed on the inner 
Rodenbeck ’105 discloses a faucet system using multiple sensing electrodes and multiple connecting electrodes (see the plurality of electrodes 114, 116, 118, 120 in Figs. 7 and 8 and the two electrodes for the detection in the handle 217 and handle 218 as shown in Fig. 11 ). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify  Rodenbeck ’419 to incorporate the use of a second sensing electrodes and a second connecting electrodes, as taught by Rodenbeck ’105, for the purpose of sensing the proximity/touch of a user at other desired locations on the faucet system, for allowing other desired functionalities to be realized, such as adjusting a water temperature or other selected parameters and detecting which of the handles has been touched (see col. 8, lines 27-32; and col. 9, lines 38-50). 

As for claims 11 and 12, Rodenbeck ’419 discloses the device of claim 10, wherein the housing includes an outer surface (i.e., the outside surface of the housing for the faucet system 10). 
Rodenbeck ’419 does not specifically disclose a second region of non-conductive material disposed between the second electrode and the outer surface; wherein the first and second regions of non-conductive material are deformable.
Rodenbeck ’105 discloses a faucet system with capacitive sensing circuit, wherein non-conductive material is used for the housing/fluid supply conduit. The housing/non-conductive fluid supply conduit include: a second region of non-conductive material disposed between the second electrode and the outer surface; and wherein the non-conductive material for the  first and the second region of non-conductive material can be selected from various materials, including materials that are deformable (see col. 5, lines 10—38). 
. 

5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenbeck et al. (U. S. Patent 8, 613,419), in view of Cantie et al. (U. S. Pub. 2011/0054818). 
As for claims 5 and 6, Rodenbeck ’419 discloses the system of claim 1 as discussed above, wherein the capacitive sensing circuit can be any conventional capacitive sensor (see col. 3, line 31-32).
Rodenbeck ’419 does not specifically disclose wherein the capacitive sensing circuit includes a charge transfer capacitor, and the capacitive sensing circuit is configured to determine the first capacitance through transfer of charge from the first capacitance to the charge transfer capacitor; and 
wherein the capacitive sensing circuit includes a control Circuit and a capacitor, and the capacitive sensing circuit is configured to: in a first state, couple the first port to a fixed voltage reference; and in a second state, couple the first port to the control circuit to transfer charge from the first port to the capacitor. 
Cantie et al. discloses a conventional charge-transfer capacitive sensor (see Fig. 1) with low power consumption, wherein the capacitive sensing circuit includes a charge transfer capacitor (Cs), and the capacitive sensing circuit is configured to determine a first capacitance through transfer of charge from the first capacitance to the charge transfer capacitor (Cs); and wherein the capacitive sensing circuit includes a control Circuit (MP) and a capacitor(Cs), and the capacitive sensing circuit is configured to (using switch M1): in a first state, couple the first port to a fixed voltage reference (VREF); and in a 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify  Rodenbeck ’419 to incorporate the use of the conventional charge-transfer capacitive sensor with the control circuit and charge transfer capacitor, to determine the capacitance through transfer of charge to the capacitor, as taught by Cantie et al., for the purpose of improving the electrical energy consumption of the capacitive sensor system used in Rodenbeck ‘419 (see [0014]). 

6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenbeck et al. (U. S. Patent 8, 613,419). 
As for claims 7 and 8, Rodenbeck ’419 discloses the system of claim 1, wherein the system comprises a faucet system.
Rodenbeck ‘419 does not specifically disclose  wherein the system comprises a tool/drill.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify  Rodenbeck ’419, to incorporate the use the same capacitive proximity/touch detection system on other desired devices, such as drill or any other tool, for the purpose of enabling desired functions for the drill/tool, such as automatically turning on/off the drill/tool based on the  sensed proximity/touch by a user. 

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867